          Case 1:19-cv-09669-AT Document 15 Filed 02/06/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007



                                                         February 6, 2020
VIA ECF & EMAIL
The Honorable Analisa Torres
United States District Judge
United States District Court
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

       Re:     The New York Times Co., et al. v. Dep’t of the Treasury, 19 Civ. 9669 (AT)

Dear Judge Torres:

       I write respectfully on behalf of all parties in the above-referenced action brought under
the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered
by the Court on January 2, 2020, and to request an adjournment of the initial pretrial conference
scheduled for February 11, 2020, at 12:20 PM. See Dkt. No. 14 (mem. endorsement).

         On January 2, 2020, the parties submitted a joint letter in response to the Court’s Initial
Pretrial Conference Order, in which they informed the Court that they were in the process of
discussing modifications to Plaintiff’s initial FOIA request that may resolve part or all of this case.
Dkt. No. 13 at 2-3. Since submitting that letter, the parties have made progress in those
discussions, but have not yet reached a resolution and would benefit from additional time to
attempt to do so. Accordingly, the parties respectfully request that they be permitted to submit a
joint status letter updating the Court on their efforts and proposing next steps in this case by March
9, 2020, and that the initial conference scheduled for February 11, 2020, be adjourned to a date
and time after March 9, 2020, that is convenient for the Court. This is the parties’ second request
for an adjournment of the initial conference. The first request was granted. Dkt. No. 14.

       I thank the Court for its consideration of these requests.

                                                            Respectfully,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney for the
                                                            Southern District of New York

                                                   By:       /s/ Jennifer Jude
                                                            JENNIFER JUDE
                                                            Assistant United States Attorney
                                                            Tel: (212) 637-2663
                                                            Email: jennifer.jude@usdoj.gov
cc: Counsel for Plaintiff (by ECF)
